Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 6-10, the applicant asserts that “At least for the foregoing reasons, Islam, alone or in any proper combination with Jeong, fails to disclose, suggest, or render obvious all recitation of amended claim 1.” Examiner respectively disagrees. 
The applicant further asserts in page 7-8 that “Islam does not disclose, suggest, or render obvious the features “determining at least one time slot of a first type based on second configuration information sent from the network side” in amended claim 1.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader 
As indicated by par. 104 of ISLAM, “…The formats/configurations indicated for each half-slot may be indicated from a set of formats/configurations configured by higher layer signaling…” and in par. 109, “two different bitmaps for both half-slot need to be indicated”, there are two different formats, one for each of the half-slot. The GC-PDCCH is used to indicate the formats to the UE as indicate by par. 91, 92. As further in par. 90, 157, 165, 171 of ISLAM, separate GC-PDCCHs are used to indicate for each format. 
The receiving of the first GC-PDCCH with SFI or formats or configurations for the first half slot as that indicating the slot or time slot is DL/UL/unknown as indicated by par. 91, 92, 104, 109, would indicating “determining at least one time slot of a first type based on second configuration information sent from the network side”.
The applicant further asserts that in page 8 that “Islam does not disclose the features “wherein before acquiring the N pieces of format indication information from the first control information sent from the network side, the method further comprises: determining at least one time slot of a first type based on second configuration information””. Examiner respectively disagrees. 
As indicated by ISLAM and indicated from above, ISLAM discloses there is a dynamic indication of formats or SFI bitmaps with separate GC-PDCCHs so the first format indicated by the first signaling or first GC-PDCCH and the second format indicated by the second signaling or second GC-PDCCH. So in order to signal and determine the two half slot formats, the UE would receive the first format or SFI 
The applicant further asserts that in page 8 that “Islam does not disclose the features “wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information . . . wherein the time slot of the first type is a time slot containing an unidentified portion.”” Examiner respectively disagrees.
As indicated by par. 91, 92, 104, 109 of ISLAM, the first half slot format indicator or SFI of the first half slot indicating the slot or time slot is DL/UL/unknown would indicating ““wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information . . . wherein the time slot of the first type is a time slot containing an unidentified portion.”
Therefore, ISLAM with JEONG would teach the claims.
The rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 14, 17, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 20190089584 as supported by provisional app. 62559479 filed on 09/15/2017) in view of JEONG et a. (US 20150326492).

Regarding claims 1, 14, ISLAM teaches a method of time slot indication, applied to a terminal device, comprising: 
acquiring N pieces of format indication information from first control information sent from a network side (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein N is an integer greater than or equal to 1 (par. 98, N>=1); 
(par. 94, 109, when N=10, the SFI indicates the slot format of 0, 2, 4, 6, 8 for even index and 1, 3, 5, 7, 9 for odd index); and 
determining formats of the N time slots based on the N pieces of format indication information (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
wherein each of the N time slots corresponding to the N pieces of format indication information is a time slot of which at least partial formats is flexible (par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated); 
wherein before acquiring the N pieces of format indication information from the first control information sent from the network side, the method further comprises: determining at least one time slot of a first type based on second configuration information sent from the network side (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown; par. 90, 104, 109, 157, 165, 171, separating the GC-PDCCH with format indicator or SFI to indicating each half slot would indicating one half slot format is received and determine is before or after another one half slot format is received and determine), wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown); 
wherein determining the N time slots corresponding to the N pieces of format indication information in the first control information comprises: the N pieces of format indication information in the first control information correspond {YB:00931799.DOCX } -19-to N time slots of a first type (par. 100, 109, slots can be DL, UL, unknown); 
wherein the time slot of the first type is a time slot containing an unidentified portion (par. 87, 109, unknown symbols).   
However, ISLAM does not explicitly teach wherein at least part of the N time slots are continuous or discontinuous.
But, JEONG in a similar or same field of endeavor teaches wherein at least part of the N time slots are continuous or discontinuous (par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 

Regarding claims 4, 17, ISLAM teaches the method of claim 1, wherein, the format indication information comprises at least one of: at least one of a size or a (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown).  

Regarding claims 8, 21, ISLAM teaches a method of time slot indication, applied to a network device, comprising: 
sending first control information containing N pieces of format indication information to a terminal device (par. 94, 109, SFI indicates the slot format for N slots as N is the total number of slots within the scope of the SFI indication, which SFI is GC-DCI as in par. 92); 
wherein the N pieces of format indication information correspond to N time slots of the terminal device (par. 94, 109, SFI indicates the slot format for N slots, which SFI is GC-DCI as in par. 92, and indicating DL, UL, unknown);
wherein each of the N time slots corresponding to the N pieces of format indication information is a time slot of which at least partial formats is flexible (par. 83, 85, 94, one or more unknown that used a gap is overridden as DL or UL symbols; fig. 9, par. 109, the SFI bitmap-based format indicator that indicates for each symbol in the half-slot whether the symbol is a DL, UL, guard or unknown (or DL, UL, unknown…bitmaps for both half-slots need to be indicated);
(par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown; par. 90, 104, 109, 157, 165, 171, separating the GC-PDCCH with format indicator or SFI to indicating each half slot would indicating one half slot format is received and determine is before or after another one half slot format is received and determine); wherein the time slot of the first type is a time slot of which at least partial format is capable of being determined based on control information  (par. 91, 92, 104, before receiving that indicating SFI, the UE receiving the RRC configuration informing which field(s) inside GC-PDCCH and the format/configuration through higher signaling, e.g. RRC, which indicating the DL/UL/unknown); 
wherein the N pieces of format indication information in the first control information correspond to N time slots of the first type (par. 100, 109, slots can be DL, UL, unknown); and
wherein the time slot of the first type is a time slot containing an unidentified portion (par. 87, 109, unknown symbols).
  However, ISLAM does not explicitly teach wherein at least part of the N time slots are continuous or discontinuous.
(par. 60 discontinuous symbols or slots).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JEONG in the system of ISLAM to provide slot in continuous or discontinuous.
The motivation would have been to provide flexibility and obtaining maximum allowable resource available. 

Regarding claim 11, 24, ISLAM teaches the method of claim 8, wherein the format indication information comprises at least one of: at least one of a size or a position of a downlink portion, at least one of a size or a position of an uplink portion, at least one of a size or a position of a reserved portion, or at least one of a size or a position of an unidentified portion (par. 67, location of the UP or downlink, par. 70, location of guard symbol or unknown symbols, par. 94, 96, SFI including offset, which indicating the starting of the first slot of the N slots, which is either DL or UL, par. 98, duration T, par. 100, SFI indicating the slot where switching takes place, which is DL and UL/Unknown). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

OPPO (“Discussion of Group Common PDCCH”) teaches slot-based scheduling and non-slot-based scheduling, slot-based scheduling indicating consecutive symbols and non-slot-based scheduling indicating non-consecutive symbols.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        08/13/2021